Citation Nr: 1411647	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military duty from May 1984 to May 2004, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision (notice sent in December 2008) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In November 2011, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's currently diagnosed varicose veins were not incurred in or as a result of service.


CONCLUSION OF LAW

The criteria for service connection for varicose veins have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
The undersigned Acting VLJ who conducted the June 2011 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans and the Acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's varicose veins.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA general medical examination in April 2006.  In November 2011 the Board remanded the Veteran's claim to afford him with a VA vascular examination and to obtain a medical opinion as to the etiology of the Veteran's varicose veins.  A note in the Central Texas Veterans Health Care System computer system indicates that an examination was scheduled in December 2011 but was cancelled when the Veteran refused the examination at the scheduled location.  The Veteran has not offered an explanation or requested a new VA examination.

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Board finds that the VA met its duty to assist and complied with the November 2011 remand directive by scheduling the Veteran for a VA vascular examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service treatment records show the Veteran had a left leg isolated vein ligation in October 1998.  

On his October 2003 discharge Report of Medical Examination, for the purpose of retirement, he had a normal vascular system, which included normal varicosities.  

The Veteran was first afforded a VA general medical examination in January 2005 in connection with an earlier compensation claim in which the Veteran did not claim service connection for varicose veins.  The presence of varicose veins was not noted on that examination.  

The first post-service medical report of record that indicates the presence of a varicose vein is from December 2005.  At that time the Veteran was seen at a VA outpatient clinic and it was noted "He has a v[a]ricose vein on the lateral aspect of his leg."  

In April 2006 the Veteran underwent another VA general medical examination.  On that examination, it was noted that he had a small varicosity on the outer aspect of the left thigh, which was operated.  Physical examination revealed the Veteran's peripheral vessels were unremarkable and no varicose veins were seen.  

In May 2008 the Veteran was seen at a VA outpatient clinic for follow-up on his health conditions and he complained of varicose vein pain.  The assessment was varicose veins; continue compression stockings.  In August 2008 the Veteran was again seen for follow-up at a VA outpatient clinic and the assessment was varicose veins, stable - continue stockings.  

At his Board hearing, the Veteran testified he currently has a varicose vein in the same spot as he previously had surgery.  He stated that he has had symptoms including pain, heat, swelling, and sweating since service and has sought treatment for varicose veins since that time.  See Hearing Transcript (Tr.), pp. 4-6.  

While the Board recognizes that the Veteran is competent to report having varicose veins, the Board finds that the evidence does not show that the Veteran's condition was incurred in or as a result of service.  Service treatment records support that the Veteran had an isolated vein ligation in October 1998; however, no subsequent medical records show any complaint or diagnosis of varicose veins until seven years later in December 2005.  To the extent that the Veteran testified that he has had varicose veins continuously since service, the Board finds that his recollection is not credible.  In addition to the seven year gap of any mention of varicose veins despite numerous medical records detailing other complaints, he was specifically noted not to have varicosities on discharge in October 2003 and none were noted on his January 2005 general medication examination.

The evidence is clear that the Veteran currently is being treated for varicose veins, but no medical opinion evidence is of records relating the Veteran's current diagnosis to his service.  Although the Veteran himself has opined as to a relationship, the Board finds that the Veteran is not competent to offer such a nexus opinion.  Although he is competent as a lay person to observe and report the presence of varicose veins, the etiology of the condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no competent medical opinion evidence of record suggesting a nexus between the Veteran's service and his current varicose veins.

The Board has considered all of the evidence, but finds that ultimately a preponderance of the evidence is against awarding service connection for the Veteran's varicose veins.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Service connection for varicose veins is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


